FILED IN OPEN COURT
— Wi2/2019

CLERK, US. DISTRICT COURT
UNITED STATES DISTRICT COURT MIDDLE DISTRICT OF FLORIDA

MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr-69-J-39JRK

KIMBERLY DUES
UNITED STATES' NOTICE OF MAXIMUM PENALTIES,
ELEMENTS OF OFFENSE, PERSONALIZATION OF ELEMENTS
AND FACTUAL BASIS

The United States of America, by and through its undersigned

Assistant United States Attorney, states as follows:
A. MAXIMUM PENALTIES

The defendant has expressed a desire to enter a plea of guilty to
the offense charged in Count One of the Indictment. Count One charges the
defendant with disaster assistance fraud, in violation of Title 18, United States
Code, Section 1040. Count One carries a maximum sentence of up to 30 years
imprisonment, a fine of no more than $250,000, or both a term of
imprisonment and a fine, a term of supervised release of up to 5 years, and a
special assessment of $100, said special assessment to be due on the date of
sentencing. A violation of the terms and conditions of supervised release -

carries a maximum sentence of up to 3 years of imprisonment, as well as the

possibility of an additional term of supervised release.
With respect to certain offenses, the Court shall order the

defendant to make restitution to any victim of the offense(s), and with respect

to other offenses, the Court may order the defendant to make restitution to

any victim of the offense(s), or to the community. The United States will be

seeking restitution in the amount of $32,038.

B. ELEMENTS OF THE OFFENSE

Count One

The elements of an offense in violation of Title 18, United States Code,

Section 1040 are:

Hi
A

Second:

Third:

Fourth:

The Defendant knowingly made a materially
false or fraudulent statement or
representation;

the statement or representation was in
connection with a benefit;

the benefit was in connection with a major
disaster declaration under Title 42 of the
United States Code; and

the benefit was a record, voucher, payment,
money, or thing of value of the United States
or the Federal Emergency Management
Agency.
C. PERSONALIZATION OF ELEMENTS

Count One

1. Do you admit that on or about September 15, 2017, in the
Middle District of Florida, you knowingly made a materially false and
fraudulent statement and representation, that is, you falsely stated in an
application for disaster assistance benefits involving the Federal Emergency
Management Agency’s (FEMA) Individuals and Households Program that
your primary residence was 1714 Rutledge Avenue, Jacksonville, Florida?

2. Do you admit that the false statement was in connection with
your application for disaster assistance benefits involving Hurricane Irma?

3. Do you acknowledge that the disaster assistance benefits were in
connection with a major disaster declaration under Title 42 of the United
States Code?

4, Do you admit that the benefits were money from FEMA?

D. FACTUAL BASIS

1. Purpose

The following facts are set forth to aid the Court in making an inquiry
to satisfy it that there is a factual basis for the plea of guilty in accordance with

Rule 11(f), Fed. R. Crim. P. The government reserves its right to provide all
relevant information concerning the defendant and the offense committed to
the Probation Office and the Court for sentencing purposes.

2. Facts

On September 10, 2017, President Donald Trump pursuant to Title 42 of
the United States Code declared a major disaster for the State of Florida,
backdating the declaration to September 4, 2017, due to Hurricane Irma. On
November 15, 2017, the Department of Homeland Security, Office of Inspector
General (DHS-OIG), received an allegation that Kimberly Dues (Dues) made
false statements to the Federal Emergency Management Agency (FEMA) in
order to receive disaster assistance benefits. Upon receipt of the allegation,
DHS-OIG determined that on or about September 15, 2017, Dues submitted an
application to FEMA for disaster assistance benefits through the Individuals
and Households Program (IHP) involving Hurricane Irma. |

A review of the application by DHS-OIG determined that Dues claimed
that her primary residence, 1714 Rutledge Avenue, Jacksonville, Florida, was
damaged due to Hurricane rma. Due to storm damage to the 1714 Rutledge
Avenue property, she was required to relocate and was in need of disaster
assistance benefits. Based on her answers during the application process to
include the aforementioned September 15, 2017, statement, FEMA awarded
Dues disaster assistance benefits in the form of money totaling $32,038. On or

4
about October 11, 2017, FEMA wired the funds from Kansas City, Missouri to
Dues’ Regions Bank account in Jacksonville, Florida. Follow up investigation
by DHS-OIG determined that Dues did not live at the 1714 Rutledge Avenue
property during the timeframe she indicated on her application to FEMA for
disaster assistance benefits. Rental property documents established that Dues
moved from the 1714 Rutledge Avenue property approximately six months
prior to Hurricane Irma hitting Florida.

On July 19, 2018, DHS-OIG Special Agents DePalma and Tame met
with Dues at her place of employment. Prior to asking Dues any questions
regarding her disaster assistance application, SA DePalma explained that
DHS-OIG was conducting criminal investigations regarding individuals who
allegedly provided false information in their FEMA disaster assistance
application involving Hurricane Irma. He explained that it was a voluntary
interview and that Dues could choose what questions that she would like to
answer. During the course ofa voluntary interview, SA DePalma reviewed with
Dues her FEMA disaster assistance application. Dues explained that she
submitted her application to FEMA from Jacksonville, Florida. Dues
reaffirmed all of the information on the application to include the fact that she
lived at the 1714 Rutledge Avenue property at the time of Hurricane Irma and
was required to relocate due to storm damage. After confronting Dues with

5
rental property documents and other information showing that she moved from

the 1714 Rutledge Avenue property approximately six months prior to

Hurricane Irma hitting Florida, Dues admitted that she made false statements

on her application for disaster assistance benefits. She admitted that she did not

live at the 1714 Rutledge Avenue property at the time of Hurricane Irma. She

acknowledged receiving $32,038 in disaster assistance benefits from FEMA and

that the funds were was deposited in her bank account.

MARIA CHAPA LOPEZ
United States Attorney

KEVIN C. FREIN

Assistant United States Attorney
Florida Bar No. 0149144

300 North Hogan Street, Ste 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: kevin.frein@usdoj.gov
U.S. v. KIMBERLY DUES Case No. 3:19-cr-69-J-39JRK

CERTIFICATE OF SERVICE
I hereby certify that on June las, 2019, I filed the foregoing with the
Clerk of the Court in open court and previously hand delivered a true and
correct copy to the following:

Mark Rosenblum, Esq.

KEVIN C. FREIN
Assistant United States Attorney
